Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21st, 2020has been considered and is in compliance with the provisions of 37 CFR 1.97.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
force generating mechanism in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2009/0000857; hereinafter Sugiyama) in view of Anderson et al. (US 2015/0224845; hereinafter Anderson).
Regarding Claim 1:
Sugiyama discloses a vehicle control system comprising: a steering torque generating portion configured to calculate vibration generated in a steering on a basis of a detected value of the vehicle height information detecting portion and generate steering torque for reducing the generated vibration (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041])).
a force generating mechanism disposed between a vehicle body side and a wheel side in a vehicle and capable of adjusting a generated force (Anderson, Figure 1-20, Anderson discloses an active suspension capable of adjusting a generated force, located between the vehicle body and wheel), and 
a force generating mechanism control portion configured to calculate the generated force of the force generating mechanism on a basis of vehicle body behavior information and control the generated force (Anderson, Para. [0370], Anderson discloses the controller of the suspension system calculates and controls the energy needed due to wheel or body movement), 
the force generating mechanism control portion including: 
a vehicle height information detecting portion configured to detect vehicle height information of the vehicle (Anderson, Para. [0383-0384], Anderson discloses sensors such as laser, radar, sonar, LIDAR, or camera are used to measure the road in front of the tire (i.e. vehicle height information)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Sugiyama to include a suspension system and vehicle height detection system for determining the surface of the upcoming road (i.e. vehicle height information) as disclosed by Anderson in order to suppress the vibration of the vehicle which includes improving ride comfort, overall vehicle efficiency, etc., (Anderson, Para. [0482]).
Regarding Claim 2:
The combination of Sugiyama and Anderson discloses the system according to claim 1.
Anderson, in the same field of endeavor of vehicle control, discloses wherein the vehicle height information detecting portion is an external recognition sensor (Anderson, Para. [0383-0384], Anderson discloses sensors such as laser, radar, sonar, LIDAR or camera are used to measure the road (i.e. external recognition) in front of the tire (i.e. vehicle height information)).
Sugiyama to include an external vehicle height detection sensor for determining the surface of the upcoming road (i.e. vehicle height information) as disclosed by Anderson in order to suppress the vibration of the vehicle which includes improving ride comfort, overall vehicle efficiency, etc., (Anderson, Para. [0482]).
Regarding Claim 3:
The combination of Sugiyama and Anderson discloses the system according to claim 1.
Sugiyama further discloses the steering torque generating portion uses the vehicle height information detected by the vehicle height information detecting portion to create a signal for reducing the vibration generated in the steering and a signal for reducing a yaw motion of the vehicle and generates steering torque for controlling the steering (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041]), and brake judder (i.e. yaw motion, see para. [0039-0040])).  
Regarding Claim 4:
The combination of Sugiyama and Anderson discloses the system according to claim 1.
Sugiyama further discloses wherein the steering is a power steering system that is electrically or hydraulically power- assisted (Sugiyama, Para. [0024], Sugiyama discloses the power steering is electric), and 
wherein steering torque that is generated by the power steering system cancels the yaw motion attributable to road surface input and generates a force for assisting a steering operation by a driver (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041]), and brake judder (i.e. yaw motion, see para. [0039-0040])).  
Regarding Claim 5:
The combination of Sugiyama and Anderson discloses the system according to claim 3.
Sugiyama further discloses wherein the steering torque generating portion calculates a lateral force generated by a geometry change of the force generating mechanism on a basis of the vehicle height information detected by the vehicle height information detecting portion and calculates or predicts the yaw motion of the vehicle from the calculated lateral force (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041]), and shimmy vibration (i.e. generated due to unbalance of tires, which is a geometry change of the suspension, see Para. [0039]).  
Regarding Claim 6:
The combination of Sugiyama and Anderson discloses the system according to claim 1.
Sugiyama further discloses wherein the steering is a power steering system that is electrically or hydraulically power- assisted, the power steering system including a steering control portion configured to control steering torque (Sugiyama, Para. [0024-0027], Sugiyama discloses the power steering is electric and includes a torque controller for assisting the steering torque); 
wherein the steering control portion includes the steering torque generating portion instead of the force generating mechanism control portion (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041])); and 
wherein the steering torque generating portion of the steering control portion uses the vehicle height information detected by the vehicle height information detecting portion to create 4a signal for reducing the vibration generated in the steering and a signal for reducing a yaw motion of the vehicle, and generates steering torque for controlling the steering (Sugiyama, Para. [0026-0029], Sugiyama discloses a vibration suppression current calculator which calculates the steering vibration and .  
Regarding Claim 7:
The combination of Sugiyama and Anderson discloses the system according to claim 1.
Sugiyama further discloses wherein the steering comprises a steer-by-wire system, and the steering torque generating portion generates a steering reaction force to be provided to the driver on a basis of a detected value of the vehicle height information detecting portion (Sugiyama, Para. [0025-0029], Sugiyama discloses an electric power steering control apparatus (i.e. steer by wire system) which includes a vibration suppression current calculator which calculates the steering vibration and suppresses the steering vibration, (see Para. [0041]), and brake judder (i.e. yaw motion, see para. [0039-0040])).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Anderson and in further view of Akatsuka et al. (US 2016/0129933; hereinafter Akatsuka).
Regarding Claim 8:
The combination of Sugiyama and Anderson discloses the system according to claim 7.
Akatsuka, in the same field of endeavor of vehicle control, discloses wherein the steering reaction force can be switched by changing a plurality of steering modes (Akatsuka, Para. [0030], Akatsuka discloses the amount of steering torque (i.e. steering reaction force) changes dependent on if the vehicle is in power-assisted steering mode or target tracking mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Sugiyama to include a plurality of steering modes with varying steering reaction forces as disclosed by Akatsuka in order to suppress the steering vibration of the vehicle, (Akatsuka, Para. [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2019/0002022) – discloses an apparatus for compensating a torque of a power steering system.
Brown (US 2005/0280219) – discloses an active wheel suspension adapted to reduce vibration of the vehicle.
Hirao (US 2015/0088379) – discloses a suspension system capable of improving maneuverability and stability of a vehicle.
Ohno et al. (US 2018/0361816) – discloses an electromagnetic suspension apparatus capable of reducing the vibration of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664